Exhibit 10.6

 

1998 IMS Health Incorporated

Non-Employee Directors’ Deferred Compensation Plan

 

(As Amended and Restated through October 20, 2008)

 

1.             Purpose of the Plan

 

The purpose of the Plan is to enhance the Company’s ability to attract and
retain talented individuals to serve as members of the Board and to promote a
greater alignment of interests between non-employee directors and the
shareholders of the Company.

 

2..            Definitions

 

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

 

(a)      Act: The Securities Exchange Act of 1934, as amended, or any successor
thereto.

 

(b)      Annual Deferral Amount: As such term is defined in Section 5(a) of the
Plan.

 

(c)      Award: A Deferred Share Unit, Stock Option or Deferred Cash granted
pursuant to the Plan.

 

(d)      Beneficial Owner: As such term is defined in Rule 13d-3 under the Act
(or any successor rule thereto).

 

(e)      Board: The Board of Directors of the Company.

 

(f)       Change in Control: The occurrence of any of the following events:

 

(i)                 any Person (other than the Company, any trustee or other 
fiduciary holding securities under an employee benefit plan of  the Company, or
any company owned, directly or indirectly, by the  stockholders of the Company
in substantially the same proportions  as their ownership of stock of the
Company), becomes the  Beneficial Owner, directly or indirectly, of securities
of the  Company representing 20% or more of the combined voting power of  the
Company’s then-outstanding securities;

 

(ii)              during any period of twenty-four months (not including any
period  prior to the Effective Date), individuals who at the beginning of  such
period constitute the Board, and any new director (other than  (A) a director
nominated by a Person who has entered into an  agreement with the Company to
effect a transaction described in  Sections 2(f)(i), (iii) or (iv) of the Plan,
(B) a director  nominated by any Person (including the Company) who publicly 
announces an intention to take or to consider taking actions  (including, but
not limited to, an actual or threatened proxy  contest) which if consummated
would constitute a Change in Control  or (C) a director nominated by any Person
who is the Beneficial  Owner, directly or indirectly, of securities of the
Company  representing 10% or more of the combined voting power of the  Company’s
securities) whose election by the Board or nomination for  election by the
Company’s stockholders was approved in advance by a  vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or  whose election or nomination for election was
previously so  approved, cease for any reason to constitute at least a majority 
thereof;

 

(iii)           the stockholders of the Company approve any transaction or
series of  transactions under which the Company is merged or consolidated with 
any other company, other than a merger or consolidation (A) which  would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by  remaining outstanding or by being

 

--------------------------------------------------------------------------------


 

converted into voting securities  of the surviving entity) more than 66 2/3% of
the combined voting power of the voting securities of  the Company or such
surviving entity outstanding immediately after  such merger or consolidation and
(B) after which no Person holds  20% or more of the combined voting power of the
then-outstanding  securities of the Company or such surviving entity; or

 

(iv)          the stockholders of the Company approve a plan of complete 
liquidation of the Company or an agreement for the sale or  disposition by the
Company of all or substantially all of the  Company’s assets.

 

(g)      Code: The Internal Revenue Code of 1986, as amended, or any successor
thereto.

 

(h)      Cognizant: Cognizant Corporation, a Delaware corporation.

 

(i)       Committee: The Compensation and Benefits Committee of the Board.

 

(j)       Company: IMS Health Incorporated, a Delaware corporation.

 

(k)      Deferred Cash: A bookkeeping entry credited in accordance with an
election made by a Participant pursuant to Section 5 of the Plan.

 

(l)       Deferred Share Unit: A bookkeeping entry, equivalent in value to one
Share, credited in accordance with an election made by a Participant pursuant to
Section 5 of the Plan.

 

(m)     Determination Date: As such term is defined in Section 6 of the Plan.

 

(n)      Effective Date: The date on which the Plan takes effect, as defined
pursuant to Section 13 of the Plan.

 

(o)      Election Date: The date on which a Participant files an election with
the Secretary of the Company pursuant to Section 5 of the Plan.

 

(p)      Fair Market Value: On a given date, the arithmetic mean of the high and
low prices of the Shares as reported on such date on the Composite Tape of the
principal national securities exchange on which such Shares are listed or
admitted to trading, or, if no Composite Tape exists for such national
securities exchange on such date, then on the principal national securities
exchange on which such Shares are listed or admitted to trading, or, if the
Shares are not listed or admitted on a national securities exchange, the
arithmetic mean of the per Share closing bid price and per Share closing asked
price on such date as quoted on the National Association of Securities Dealers
Automated Quotation System (or such market in which such prices are regularly
quoted), or, if there is no market on which the Shares are regularly quoted, the
Fair Market Value shall be the value established by the Committee in good faith.
If no sale of Shares shall have been reported on such Composite Tape or such
national securities exchange on such date or quoted on the National Association
of Securities Dealers Automated Quotation System on such date, then the
immediately preceding date on which sales of the Shares have been so reported or
quoted shall be used.

 

(q)      First Trading Date: The first date on which the Shares are traded
regular way on the principal national securities exchange on which such Shares
are listed or admitted to trading.

 

(r)       Participant: Any director of the Company who is not an employee of the
Company or any Subsidiary of the Company (i) as of any Election Date and
(ii) during any years of service covered by the election made on such Election
Date.

 

(s)      Person: As such term is used for purposes of Section 13(d) or 14(d) of
the Act (or any successor section thereto).

 

--------------------------------------------------------------------------------


 

(t)       Plan: The 1998 IMS Health Incorporated Non-Employee Directors’
Deferred Compensation Plan, as amended and restated.

 

(u)      Plan Interest Rate: The rate of interest per annum in effect and
applicable to Deferred Cash, which in each calendar year shall equal 120% of the
long-term “Applicable Federal Rate,” assuming annual compounding, as specified
under Section 1274(d) of the Internal Revenue Code for the December immediately
preceding such calendar year.  This interest rate provision shall be effective
January 1, 2007 and thereafter.

 

(v)      Shares: Shares of common stock, par value $0.01 per Share, of the
Company.

 

(w)     Spinoff Date: The date on which the Shares that are owned by Cognizant
are distributed to the holders of record of shares of Cognizant.

 

(x)       Stock Option: A non-qualified stock option granted in accordance with
an election made by a Participant pursuant to Section 5 of the Plan.

 

(y)      Stock Option Value: The value assigned to a Stock Option to purchase
one Share, for purposes of determining the number of Shares to be subject to a
Stock Option granted in lieu of payment of an Annual Deferral Amount (or
specified portion thereof) under Section 5(c).  The Stock Option Value shall be
determined from time to time by the Committee, based on a reasonable valuation
methodology selected by the Committee, and shall remain in effect until changed
by the Committee.  Initially and until changed by the Committee, the Stock
Option Value shall be deemed to be one-third of the Fair market Value of one
Share on the date the Stock Option is granted.

 

(z)       Subsidiary: A subsidiary corporation, as defined in Section 424(f) of
the Code (or any successor section thereto).

 

3.             Administration

 

The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part to any subcommittee thereof consisting solely of
at least two “non-employee directors” within the meaning of Rule 16b-3 under the
Act (or any successor rule thereto).  The Committee is authorized to interpret
the Plan, to establish, amend and rescind any rules and regulations relating to
the Plan, and to make any other determinations that it deems necessary or
desirable for the administration of the Plan.  The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Plan in the
manner and to the extent the Committee deems necessary or desirable.  Any
decision of the Committee in the interpretation and administration of the Plan,
as described herein, shall lie within its sole and absolute discretion and shall
be final, conclusive and binding on all parties concerned (including, but not
limited to, Participants and their beneficiaries or successors).  The foregoing
notwithstanding, the Board may exercise any power or perform any function of the
Committee, in which case any applicable reference to “Committee” herein shall be
deemed to refer to the Board.

 

From and after May 2, 2003, the Plan shall be deemed to be a subplan
implementing the Company’s 1998 Non-Employee Directors’ Stock Incentive Plan
(the “1998 NEDSIP”).  Accordingly, Deferred Share Units and Stock Options
granted on or after that date shall be deemed to be awards governed by the 1998
NEDSIP, and any Shares delivered in connection with such Awards shall be drawn
from the 1998 NEDSIP. Deferred Cash also shall is governed by the 1998 NEDSIP.
Accordingly, the terms of the 1998 NEDSIP are incorporated herein by reference,
including all rules under Section 13 of the 1998 NEDSIP providing for compliance
with Code Section 409A.

 

4.             Eligibility

 

All Participants shall be eligible to participate under this Plan.

 

--------------------------------------------------------------------------------


 

5.             Voluntary Deferral of Cash Compensation

 

A Participant may voluntarily elect to defer his or her cash compensation
(including, but not limited to, annual retainer, board meeting fees, committee
meeting fees and committee chairman fees) in the following manner:

 

(a)           Method of Election.  In order to make a voluntary election
pursuant to the Plan, the Participant must complete and deliver to the Secretary
of the Company a written election, not later than 30 days after the date on
which he or she commences service as a director of the Company or, for deferrals
to occur in subsequent years, not later than December 31 of the year preceding
the subsequent year (or such earlier deadline as may be specified by the
Company, provided that such deadline shall be established in conformance with
Section 13(a) of the 1998 NEDSIP and Exhibit A to the 1998 Employees’ Stock
Incentive Plan, as amended, to ensure effective tax deferral by the Participant
and conform to all applicable requirements of Code Section 409A), designating
(i) the portion of his or her cash compensation for a year of service as a
director that is to be deferred (the “Annual Deferral Amount”) and (ii) the
portion of the Annual Deferral Amount that is to be deferred into (A) Deferred
Share Units and/or (B) Stock Options and/or (C) Deferred Cash.  Such an election
shall only be effective with respect to (i) the annual retainer and (ii) any
other fees earned (in each case) after the date of the election.  Such election
shall remain effective for all future years of service unless the Participant
makes a new valid election in a subsequent year by the applicable deadline for
such elections.  The foregoing notwithstanding, elections in 2005 pertaining to
deferrals of compensation payable in 2005 after the filing of the election shall
be deemed timely and valid if filed not later than March 15, 2005, provided that
such an election (and this Plan) shall be subject to the applicable requirements
of  IRS Notice 2005-1, Q/A 21.  A Participant’s deferrals in 2005 prior to the
effectiveness of any election referred to in the preceding sentence were
governed by the irrevocable deferral election filed by the applicable deadline
for such election in 2004, which election remained in effect until the
anniversary (in 2005) of the normal commencement date for the Participant’s term
as a director.

 

(b)           Deferred Share Units.  If a Participant elects to defer his or her
Annual Deferral Amount into Deferred Share Units, such Participant will have
Deferred Share Units credited (as of each date on which his or her cash
compensation would otherwise have been paid) to a Deferred Share Unit account
maintained for him or her on the books of the Company.  The number of Deferred
Share Units (including fractional Deferred Share Units) to be credited shall be
determined by dividing (i) the amount of cash compensation to be deferred into
Deferred Share Units by (ii) the Fair Market Value of one Share on the date
credited.  Deferred Share Units, during such period as they are outstanding,
shall be credited with dividend equivalents based on dividends paid on Shares.
Dividend equivalents resulting from dividend payments prior to August 1, 2002
shall be converted into additional Deferred Share Units based on the Fair Market
Value of Shares on the date credited.  From and after August 1, 2002, dividend
equivalents relating to cash dividends paid prior to settlement of a Deferred
Share Unit shall be calculated at the time of such settlement and credited and
paid in cash at settlement, without interest; provided, however, that non-cash
dividends and large, special and non-recurring cash dividends will be governed
by Section 9 of the Plan.  Notwithstanding anything to the contrary in this
Section 5(b), the Fair Market Value of one Share on any date prior to the First
Trading Date shall be the Fair Market Value of one Share on the First Trading
Date.

 

(c)           Stock Options.  If a Participant elects to defer his or her Annual
Deferral Amount into Stock Options, such Participant will receive a grant of a
Stock Option as of each date on which his or her cash compensation would
otherwise have been paid.  The number of Shares purchasable under the Option
(rounded to the nearest whole Share) will be determined by dividing (i) the
amount of cash compensation to be deferred into Stock Options by (ii) the Stock
Option Value then in effect.  The Stock Option (i) will have an exercise price
per Share equal to 100% of the Fair Market Value of a Share at the date of
grant, (ii) will have a stated expiration date of seven years after the date of
grant, (iii) will be non-forfeitable, and (iv) will become exercisable on the
first anniversary of the date of grant.  The foregoing notwithstanding, the
Stock Option will become exercisable immediately prior to a Change in Control or
in the event of the termination of the Participant’s service as a director due
to death or disability.

 

--------------------------------------------------------------------------------


 

(d)           Deferred Cash.  If a Participant makes a voluntary election to
defer his or her Annual Deferral Amount into Deferred Cash, such Participant
will have Deferred Cash credited, as of each date on which his or her cash
compensation would otherwise have been paid, to a Deferred Cash account
maintained for him or her on the books of the Company.  The amount of Deferred
Cash to be credited shall equal the amount of cash compensation to be deferred
into Deferred Cash.  A Participant’s account shall be credited with additional
Deferred Cash equal to the amount of notional interest earned on the account,
assuming that such interest is earned at the Plan Interest Rate and compounded
on an annual basis.

 

6.             Distributions Following Termination of Board Service

 

Distributions will be made after termination of the Participant’s separation
from service as a director of the Company (within the meaning of Treasury
Regulation § 1.409A-1(h)) .  Any distribution of Deferred Share Units shall be
in the form of whole Shares equal to the number of Deferred Share Units being
distributed, with any fractional Shares distributable on the final distribution
date to be paid in cash based on the Fair Market Value of a Share as of that
distribution date.  Deferred Cash shall be distributed in cash.   A Participant
may elect (in accordance with Section 13(a)(i) of the 1998 NEDSIP) to have all
or designated portions of his or her Deferred Share account and Deferred Cash
account distributed as follows:

 

•                       As a lump sum on the first business day of the calendar
year immediately following the date on which the Participant separates from
service as a director of the Company (the “Determination Date”), subject to
Section 13(a) of the 1998 NEDSIP;

•                       As a lump sum on the fifth anniversary of the
Determination Date; or

•                       As annual installments payable commencing on the
Determination Date subject to Section 13(a) of the 1998 NEDSIP, such number of
installments not to exceed ten (any Shares distributable on a given date shall
be rounded down to the nearest whole Share).

 

The Participant shall elect the distribution date for deferrals at the same time
as he or she elects to participate in the Plan under Section 5(a), provided
that, (i) if no valid election relating to distribution is on file, the
Participant shall be deemed to have elected a lump sum distribution to be made
on the Determination Date, and (ii), elections shall otherwise be subject to
applicable provisions of Section 13(a) of the 1998 NEDSIP (distributions shall
remain subject to Section 9(b), however).

 

7.             Nontransferability of Awards and Rights Under the Plan

 

Awards and related rights under the Plan shall not be transferable or assignable
by the Participant otherwise than by will or by the laws of descent and
distribution.  During the lifetime of a Participant, Awards shall be payable
only to or exercisable only by such Participant.  Deferred Share Units and
Deferred Cash payable after the death of a Participant may be paid to the
legatees, personal representatives or distributees of the Participant, and a
Stock Option may be transferred to and thereafter exercised by the legatees,
personal representatives or distributees of the Participant after the
Participant’s death.  The foregoing notwithstanding, the Committee may permit a
transfer of Stock Options in connection with the Participant’s estate planning,
subject to such terms and conditions as the Committee may specify. Sections 11
and 13(a)(viii) of the 1998 NEDSIP also apply to Awards that constitute a
deferral of compensation under Code Section 409A.

 

8.             Unfunded Plan

 

Unless otherwise determined by the Committee, the Plan shall be unfunded. To the
extent any individual holds any rights by virtue of an Award granted under the
Plan, such rights (unless otherwise determined by the Committee) shall be no
greater than the rights of an unsecured general creditor of the Company.

 

--------------------------------------------------------------------------------


 

9.             Adjustments Upon Certain Events

 

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to Awards.

 

(a)             Generally.  In the event of any change in the outstanding Shares
after the Effective Date by reason of any Share dividend or split,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or exchange of Shares or other corporate exchange, or any distribution to
stockholders of Shares other than regular cash dividends, the Committee in its
sole discretion and without liability to any person may make such substitution
or adjustment, if any, as it deems to be equitable, as to any Deferred Share
Units or Stock Options granted under the Plan., and shall make such adjustments
to Deferred Share Units or Stock Options in accordance with Section 12 of the
1998 NEDSIP.

 

(b)             Change in Control.  In the event of a Change in Control,
Deferred Cash and Deferred Share Units shall be distributed in accordance with
Section 9(b) of the 1998 NEDSIP. .

 

10.           Successors and Assigns

 

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

 

11.           Amendments or Termination

 

The Board may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made which would impair the rights of any
Participant under any Awards theretofore granted without such Participant’s
consent.  The Committee may act to amend, alter or discontinue the Plan, but
only if the amendment or other action would not require shareholder approval and
otherwise does not materially increase the cost of the Plan to the Company.

 

12.           Choice of Law

 

The Plan shall be governed by and construed in accordance with the laws of the
State of New York applicable to contracts made and to be performed in the State
of New York.

 

13.           Effectiveness of the Plan and Amendment and Restatement of the
Plan

 

The Plan became effective as of the Spinoff Date.  The latest amendment and
restatement of the Plan became effective October 21, 2008, and applies to all
deferral accounts in existence in 2008 and later.

 

--------------------------------------------------------------------------------